Exhibit 99.2 Contact: Brainerd Communicators, Inc. Jennifer Gery (media) Mike Smargiassi/Dianne Pascarella (investors) 212.986.6667 Entertainment Distribution Company Shareholders Approve All Proposals at Annual Meeting -Expects to Regain Compliance with NASDAQ Listing Requirements- -Should Preserve the Long-Term Value of EDCI’s Net Operating Loss Carry Forwards- NEW YORK – August 26, 2008 – Entertainment Distribution Company, Inc. (“EDCI”), the majority shareholder of Entertainment Distribution Company, LLC (“EDC, LLC”), a global and independent provider of supply chain services to the home entertainment market, today announced that at its Annual Shareholders Meeting on August 22, 2008, shareholders approved all proposals, which included a plan of reorganization, election of two Class III Directors and ratification of Ernst & Young LLP as EDCI’s independent registered public accounting firm. The plan of reorganization will become effective prior to the open of the market on
